UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-QSB/A (Amendment No. 2) (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended June 30, 2006 £TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 0-09358 IMPART MEDIA GROUP, INC. (Exact name of small business issuer as specified in its charter) Nevada 88-0441338 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1300 North Northlake Way Seattle, WA 98103 (Address of principal executive offices) (206) 633-1852 (Issuer's telephone number) N/A (Former Address of principal executive offices) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
